Exhibit 10.21

 

WRITTEN CONSENT OF THE COMPENSATION COMMITTEE

OF

NEW WORLD BRANDS, INC.

 

Effective as of July 21, 2009 (the “effective date”).

 

The undersigned, being all of the members of the Compensation Committee (the
“Committee”) of New World Brands, Inc., a Delaware Corporation (the
“Corporation” or “NWB”), consent to the corporate actions specified below and
adopt the following decision by written consent pursuant to Sec. 141 (f) of the
Delaware General Corporation Law:

 

WHEREAS it is in the best interests of the Corporation and has been agreed to
issue options to various employees and individuals who meet the following
criteria to purchase shares of company stock on the terms and conditions set
forth in the Company stock option plan issued in February 2008. Those officers,
directors, managerial professional or administrative employees of, and
consultants and advisors to, the Company who have been working for the Company
from July 1, 2008 through April 1, 2009, shall be entitled to receive options to
purchase a number of shares equal to half of the dollar amount stated to have
been earned by such worker on their 2008 W-2 form.

 

NOW, THEREFORE, BE IT RESOLVED that effective on this date, the Corporation is
hereby authorized by us, the undersigned committee members, to engage in the
transaction described in the attached documents, and to take all actions
necessary and prudent for the issuance of the options described herein.

 

This written consent may be executed in counterparts, each of which shall be
deemed to part of one and the same original instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Written Consent as of the
date set forth herein.

 

 

 

 

M. David Kamrat

 

 

 

 

 

Shehryar Wahid

 

 

 

 

 

Selvin Passen, M.D.

 

 

--------------------------------------------------------------------------------